Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 2-14 are pending and the subject of this NON-FINAL Office Action.  This is the first office action on the merits.

Election/Restrictions
Applicant’s election without traverse of 10% w/v guandine, 20% w/v guanidine and silica particles in the Reply filed 01/05/20222 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 are rejected under 35 U.S.C. § 103 as being unpatentable over POLAREK (US 5510328), in view of view of Stratagene (Gene Characterization Kits; 1988).
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar guanidine buffers and silica particles into convenient kits with a reasonable expectation of success.
As to claims 2, 4-7, 9-10, and 13-14, POLAREK teaches guanidine solutions of 1M (10% w/v) and 2M (20% w/v), and silica particles (col. 10).
As to claim 3, POLAREK teaches reagents for formulation of wash buffer (col. 10).
As to claims 8 and 11-12, POLAREK teaches hydroxyl donor magnetic silica particles (col. 10).
WEINER does not explicitly teach a kit.
However, a skilled artisan would have been motivated to apply familiar kits.
Stratagene, for example, teaches that combining the components of the compositions used in the methods of the conflicting claims into kits allows one to take advantage of well-known, conventional kits that provide convenience to end-users.  Stratagene catalog provides a supportive teaching that highlights a motivation to combine reagents into kit format:
Each kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  Thus one need not purchase gram quantities of 10 different reagents, each of which is needed in only microgram amounts, when beginning a series of experiments.  When one considers all of the unused chemicals that typically accumulate in weighing rooms, desiccators, and freezers, one quickly realizes that it is actually far more expensive for a small number of users to prepare most buffer solutions from the basic reagents.  Stratagene provides only the quantities you will actually need, premixed and tested.  In actuality, the kit format saves money and resources for everyone by dramatically reducing waste. 2) The other service provided in a kit is quality control 

(pg. 39).


Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a 
Instant claims 2-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-8 of U.S. 10662421, in view of Stratagene.  
Conflicting claims 1-8 teach first buffer with 1-4M guanidine, second buffer with higher concentration guanidine, and magnetic silica particles.  The conflicting claims do not explicitly teach kits.  However, a skilled artisan would have been motivated to apply familiar kits.  Stratagene, for example, teaches that combining the components of the compositions used in the methods of the conflicting claims into kits allows one to take advantage of well-known, conventional kits that provide convenience to end-users.  Stratagene catalog provides a supportive teaching that highlights a motivation to combine reagents into kit format:
Each kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  Thus one need not purchase gram quantities of 10 different reagents, each of which is needed in only microgram amounts, when beginning a series of experiments.  When one considers all of the unused chemicals that typically accumulate in weighing rooms, desiccators, and freezers, one quickly realizes that it is actually far more expensive for a small number of users to prepare most buffer solutions from the basic reagents.  Stratagene provides only the quantities you will actually need, premixed and tested.  In actuality, the kit format saves money and resources for everyone by dramatically reducing waste. 2) The other service provided in a kit is quality control 

(pg. 39).
Thus, a skilled artisan would have been motivated to combine the claimed components into convenient kits.

Instant claims 2-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-13 of U.S. 9453257, in view of Stratagene.  
Conflicting claims teach (a) mixing a cell-free biological sample, a chaotropic salt and a solid support capable of reversibly binding nucleic acid, wherein the chaotropic salt is present at a concentration at which the non-target nucleic acid binds to the solid support and substantially no target nucleic acid adsorbs to the solid support, whereby the non-target nucleic acid is bound to the solid support in a first binding solution; (b) separating the solid support from the first binding solution, thereby yielding a fraction separated from the solid support; (c) mixing the fraction separated from the solid support with additional chaotropic salt and a solid support capable of reversibly binding nucleic acid, wherein the chaotropic salt is present at a concentration at which the target nucleic acid binds to the solid support, whereby the target nucleic acid is bound to the solid support in a second binding solution; (d) separating the solid support from the second binding solution; and (e) eluting the target nucleic acid from the solid support after (d), whereby the target nucleic acid is extracted from the cell-free biological sample.  The conflicting claims do not explicitly teach kits.  However, a skilled artisan would have been motivated to apply familiar kits.  Stratagene, for example, teaches that combining the components of the compositions used in the methods of the conflicting claims into kits allows one to take advantage of well-known, conventional kits that provide convenience to end-users.  Stratagene catalog provides a supportive teaching that highlights a motivation to combine reagents into kit format:
Each kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  

(pg. 39).
Thus, a skilled artisan would have been motivated to combine the claimed components into convenient kits.

Instant claims 2-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. 8679741, in view of Stratagene.  
Conflicting claims teach first buffer with 10% w/v guanidine, second buffer with 20-60% w/v concentration guanidine, and magnetic silica particles.  The conflicting claims do not explicitly teach kits.  However, a skilled artisan would have been motivated to apply familiar kits.  Stratagene, for example, teaches that combining the components of the compositions used in the methods of the conflicting claims into kits allows one to take advantage of well-known, conventional kits that provide convenience to end-users.  Stratagene catalog provides a supportive teaching that highlights a motivation to combine reagents into kit format:
Each kit provides two services: 1) a variety of different reagents have been assembled and pre-mixed specifically for a defined set of experiments.  Thus one need not purchase gram quantities of 10 different reagents, each of which is needed in only microgram amounts, when beginning a series of experiments.  When one considers all of the unused chemicals that typically accumulate in weighing rooms, desiccators, and freezers, one quickly 

(pg. 39).
Thus, a skilled artisan would have been motivated to combine the claimed components into convenient kits.

Prior Art
The following prior art is pertinent: US 2005/0059024; US 20060057566; US 7074916; US20020177139; US 20070065853; US 20080293043; US 7683035; US 20060078923; US 20040086866; US 20060177836; US 20070015178; US 20080003585; US 20080096191; US 20080124728; US 7432055; US 7482122; US 20090130673; US 5610284; US 20050053942; US 20050175711; US 20060275773; US 20080160528.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637